In Mandamus and Prohibition. This cause originated in this court on the filing of a complaint for writs of mandamus and prohibition. Upon consideration of the motion of David A. and Joyce S. Kaufman to intervene as respondents,
IT IS ORDERED by the court that the motion to intervene be, and the same is hereby, granted.
F.E. Sweeney, J., dissents.
Upon consideration of the motion of intervenors, David A. and Joyce S. Kaufman, for immediate reconsideration of the alternative writ granted by this court on December 22, 1993,
IT IS ORDERED by the court that the motion for reconsideration be, and the same is hereby, denied.
Resnick and Pfeifer, JJ., dissent.